Title: To Thomas Jefferson from James L. Henderson, 18 October 1803
From: Henderson, James L.
To: Jefferson, Thomas


          
            D Sir
            
            October 18th. 1803. Shelby County Kentucky
          
          About Novembr 1801 being Sensible that my Mothr togethr with the Infant Heirs of my Father was sertin to loose the most staple property Wee then possesd Which was the Milton Mills & Knowing when that was the case that wee Showld be oblidged to abandon our former way of living which was but moderate & by some more frugal wey which was sertingly painfull to me not on my own account so much but on the account My Mother & the four Infant females Heirs then & now with her altho I am only twenty four years of age I had accumilated by my Industry a sum sufficient to purchase a small plantation in Kentucky & determind to pursuade my mother to find an assilum in this state & when shee come to trav her life which was once flurishing & Knowinng her then Indigence she determind to Risk her fortune to try a new World which she was pleasd with but had not the means to Rescue her from those toils which the hours of poverty drives her to this is truly painfull to Me when I recollect her once opulent Situation & by the wheel of fortune she is thrown into the Current of poverty to gether with her four Infant Daughters lands in this Country being hard to get without the means to purchase & not having A Knough for both families my mothers & my own I have some time since detirmend to give her my possessions in this Country & by It I Cant find a better World some Wherre on the Mississippi & as I espect that Country will be put on a footing to settle or at least the Island of New orleans will become american property & as the government will want officers & a great many at your own disposal therefore Sir let me beg leave to become one of your humble petitioners for any office the functions of which may be discharged by a man of common understanding the office of Collector of the port of New orleans will I espect be a task which a man of common mind will be competent to however I am not Choice what ever work you may think proper to assign me the small energies which I possess shall be devoted to as much for my own honour as a barriour against esceative sensure It is common for petitioners I believe to draw up amamorial In form together with their Character certifide by Respectable men this I as to my own part think use less Intill I hear from you I know Wheather there be a Vacancy as I believe I have the Confidence of My freinds & those of My acquaintance I shall not hesitate to Say that shall not be lacking when Calld on your answr to the foregoing Sir shall be greatfully Receivd & what ever shall be your dissission shall be an object with Me of the highest Veneration & believe Me Sir to be your most faithfull fellow citizen as well as your Obt Humb Servt
          
            J L Henderson
            
          
        